Citation Nr: 0824055	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. 
Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of emergent medical 
expenses for nonservice-connected disabilities at a non-VA 
facility from December 17, 2003, to December 19, 2003. 


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in February 2004 of the 
Department of Veterans Affairs Medical Center (VAMC) in Ft. 
Harrison, Montana.  

In July 2004, the veteran appeared at a personal hearing 
before personnel of the VAMC.  A transcript of the hearing is 
in the record. 


FINDINGS OF FACT

1. From December 17, 2003, to December 19, 2003, the veteran 
received emergent care at a non-VA hospital for nonservice-
connected disabilities for which he incurred medical 
expenses. 

2. The veteran is service-connected for residuals of blunt 
trauma of the abdomen with rupture and laceration of the 
liver, generalized hemoperitoneum and bile peritonitis, 
including residuals of a laparotomy, cholcystecomty and 
incisional hernia, rated 30 percent since February 1, 1978; 
disc herniation and stenosis of the cervical spine, rated 20 
percent since June 20, 2005; and a scar as a residual of a 
laceration of the head, assigned a noncompensable rating 
since February 1, 1978; he is in receipt of a permanent and 
total disability rating for pension purposes but not to a 
total rating based on individual unemployability due to 
service-connected disabilities.  

3. In the 24-month period preceding the veteran's non-VA 
hospitalization in December 2003, he had not been received VA 
medical services.  




CONCLUSION OF LAW

The criteria for payment or reimbursement of emergent medical 
expenses for nonservice-connected disabilities at a non-VA 
facility from December 17, 2003, to December 19, 2003, have 
not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 17.120, 17.1000, 17.1002 (2007). 

The Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The post- adjudication VCAA notice was provided by letter, 
dated in September 2004.  The notice included the type of 
evidence needed to substantiate the claim, that is, evidence 
that in the 24-month period preceding the veteran's private 
hospitalization in December 2003 he had received VA medical 
services. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim); and of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the procedural defect was cured as 
after the RO provided content-complying VCAA notice, the 
claim was readjudicated as evidenced by the statement of the 
case, dated in August 2006.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Law and Regulations

For payment or reimbursement of medical expenses incurred at 
a non-VA facility for a service-connected disability a 
claimant must satisfy three conditions.  There must be a 
showing that: (a) the care and services rendered were either: 
(1) for an adjudicated service-connected disability, or (2) 
for a non-service-connected disability held to be aggravating 
an adjudicated service-connected disability, or (3) for a 
veteran who has a total and permanent disability resulting 
from a service-connected disability, or (4) for a veteran who 
is participating in a rehabilitation program and who is 
medically determined to be in need of medical services under 
38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, (b) the 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and, 
(c) no VA or other Federal facilities were feasibly available 
and an attempt obtain prior VA authorization would not have 
been reasonable, sound, wise, or practicable.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120. 

For payment or reimbursement for treatment of nonservice-
connected disabilities, all of the following conditions must 
be met: 

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part); 

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized); 

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and 

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).



Factual Background

The veteran was hospitalized at the St. Vincent Healthcare 
center from December 17, 2003, to December 19, 2003.  The 
clinical records show that emergency medical technicians had 
responded to a "911 hang-up call" and had found the veteran 
to be dyspneic, sitting in a chair and covered in urine and 
feces.  At the hospital, he had an odor of alcohol.  He had 
some shortness of breath and a cough as well as some 
diarrhea, but no vomiting.  He denied abdominal pain.  The 
diagnoses were pneumonia, hyponatremia, hypertension, 
tachycardia, dermatitis, oral thrush, alcohol dependence and 
withdrawal, poor hygiene and self-care, hypoxia, and 
disorientation. 

The veteran is service-connected for residuals of blunt 
trauma of the abdomen with rupture and laceration of the 
liver, generalized hemoperitoneum and bile peritonitis, 
including residuals of a laparotomy, cholcystecomty and 
incisional hernia, rated 30 percent since February 1, 1978; 
disc herniation and stenosis of the cervical spine, rated 20 
percent since June 20, 2005; and a scar as a residual of a 
laceration of the head, assigned a noncompensable rating 
since February 1, 1978.  

In July 2004, the veteran was informed that VA records showed 
that he had not received care at a VA facility in the 24 
months preceding hospitalization in December 2003.  The 
veteran's representative indicated that the veteran thought 
that he might have been treated sometime in 2002 within the 
24 months prior to his hospitalization at the VA facility in 
Ft. Snelling, and it was requested that VA conduct a search 
for the records.  

The veteran testified that he was unable to pay the medical 
expenses of the private hospitalization in December 2003.  

In September 2004, VA notified the veteran that an additional 
search of VA records, including at the VA facilities in Ft. 
Snelling and in Alaska, revealed no documentation of VA care 
in the 24-month period before his hospitalization in December 
2003.  

Analysis

38 U.S.C.A. § 1728

In order to be eligible for payment or reimbursement of 
emergency medical expenses under 38 U.S.C.A. § 1728, a 
veteran must have been service connected for at least one 
disability at the time that treatment was sought or have been 
participating in a vocational rehabilitation program.  And 
the emergency medical expenses were rendered to a veteran for 
an adjudicated service-connected disability, or for a 
nonservice-connected disability aggravating a service-
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or for any illness, injury, or dental 
condition in the case of a veteran who is a participant in a 
vocational rehabilitation program. 

The record shows that the veteran was not treated for a 
service-connected disability, or were the nonservice-
connected disabilities aggravating a service-connected 
disability, or was the veteran participating in a vocational 
rehabilitation program at the time of the hospitalization.  
For these reasons, the veteran is not eligible for payment or 
reimbursement of emergency medical expenses under 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120.  Fritz v. Nicholson, 20 Vet. 
App. 507 (2006). 

38 U.S.C.A. § 1725

In order to be eligible for payment or reimbursement of 
emergency medical expenses under 38 U.S.C.A. § 1725, the 
veteran must be active Department health-care participant.  
To be considered an active Department health-care participant 
at the time of the emergency treatment, a veteran must be 
enrolled in the VA health care system and have received VA 
care within the 24-month period preceding the furnishing of 
the emergency treatment.  



Although the record is not clear on whether the veteran was 
enrolled in the VA health care system at the time he received 
emergency medical treatment, the veteran had not received VA 
medical services within the 24-month period before being 
treated at the non-VA hospital in December 2003.  For this 
reason, he is ineligible for payment or reimbursement of 
emergent medical expenses by VA under 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002(e).  Fritz v. Nicholson, 20 Vet. App. 507 
(2006).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Payment or reimbursement of emergent medical expenses for 
nonservice-connected disabilities at a non-VA facility from 
December 17, 2003, to December 19, 2003, is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


